Citation Nr: 0016625	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
December 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In July 1999, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's only disability for pension purposes, based 
on the evidence of record, is major depression/panic 
disorder, currently assigned a 30 percent rating, and meeting 
no more than the rating criteria for a 50 percent evaluation.
 
3.  The veteran is 57 years old; he completed college plus 
two years of graduate school; he has previous work experience 
as an insurance adjuster, a supervisor of production sales, a 
systems monitor for a media computer security systems firm, 
factory labor, and clerical work; he last worked as a 
security guard in 1985. 

4.  The veteran's disability, no more than 50 percent 
disabling, is not productive of a total disability and is not 
sufficient to preclude the average person from following a 
substantially gainful occupation.

5.  The veteran's disability does not permanently preclude 
him from engaging in substantially gainful employment 
consistent with his age, education, and occupational history.  


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this appeal was 
previously before the Board and remanded in July 1999 for 
additional development.  The Board is satisfied that the 
remand instructions were carried out by the RO, and the Board 
will, therefore, proceed with a disposition of the appeal.

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for nonservice-
connected disability pension purposes.  Essentially, the 
veteran maintains that his current disabilities render him 
unemployable.  The veteran contends that he has been deemed 
unemployable by the Social Security Administration (SSA), and 
as such, he should be considered unemployable by VA.  
Furthermore, the veteran maintains that he is unable to 
travel to the VA medical center to undergo a medical 
evaluation, as the distance is too great.  He believes the RO 
should have enough medical information for his claim, based 
on the medical evaluations performed for the SSA.

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  There are three alternative regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  In accordance with  the VA Schedule 
For Rating Disabilities, one may establish that the veteran 
has a lifetime impairment which renders it impossible for the 
"average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502.  This method requires rating 
each disability under the appropriate diagnostic code, and 
then combining the ratings to determine whether the veteran 
holds a combined one-hundred percent schedular evaluation for 
pension purposes.  If a veteran suffers the permanent loss of 
the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, the veteran will be 
considered permanently and totally disabled.  38 C.F.R. 
§ 4.15.

Absent a combined one-hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes the veteran from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability to bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is then awarded a one-
hundred percent schedular evaluation for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b). 

A preliminary review of the record discloses that the veteran 
is presently service-connected for major depression/panic 
disorder.  There are no other service-connected disabilities, 
and the record does not contain evidence of any other 
nonservice-connected disabilities.  A 30 percent rating has 
been assigned by the RO for the veteran's major 
depression/panic disorder pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  The Board has reviewed the evidence of 
record, and finds that at most, the veteran's major 
depression/panic disorder could be considered 50 percent 
disabling, but no higher. 

In that regard, according to 38 C.F.R. § 4.130, Diagnostic 
Code 9434, a 30 percent rating is assigned if there is 
occupational and social impairment with occasional decreased 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocatory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7

Reviewing the medical evidence of record, a December 1996 
private medical report from Ozark Area Care and Counseling, 
Inc., contains a diagnosis of major depressive disorder, 
mild.  The examiner, a licensed psychologist, indicated that 
the veteran appeared sad, but he denied hallucinations or 
psychotic processes.  The veteran reported panic attacks, but 
they appeared to be infrequent.  The examiner opined that the 
veteran could understand simple instructions, and could 
sustain concentration and persistence for simple tasks.  
However, his ability to interact socially and adapt to his 
environment was seriously limited at that time.  The 
examining psychologist reported that the veteran's symptoms 
were moderate to serious.  

A May 1997 private medical report from Karen Gray, a licensed 
psychologist, contains a diagnosis of major depressive 
disorder, recurrent, severe, without psychotic features.  The 
veteran was described as having a flattened affect, with a 
depressed mood and circumstantial speech.  The veteran denied 
a history of hallucinations, and he admitted to episodic 
ideation.  He described panic attacks, which occurred about 
three to four times per week.  The diagnoses on Axis I were 
major depressive disorder, severe, without psychotic 
features, and panic disorder, without agoraphobia, 
provisional.  Dr. Gray assigned a Global Assessment of 
Functioning (GAF) score of 40.  The Board notes that the GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 40 denotes some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  As impairment in reality 
testing or communication was not reported, it appears that 
Dr. Gray found that the veteran had major impairment in 
several areas.

She also reported that the following were markedly limited: 
the ability to perform activities within a schedule, maintain 
regular attendance, and be punctual within customary 
tolerances; and the ability to complete a normal workday and 
workweek without interruptions from psychologically based 
symptoms and to perform at a consistent pace without an 
unreasonable number and length of rest periods.

She reported that the following were moderately limited: the 
ability to understand and remember detailed instructions; the 
ability to carry out detailed instructions; the ability to 
maintain attention and concentration for extended periods; 
and the ability to respond appropriately to changes in the 
work setting.

She reported that the following were not significantly 
limited: the ability to remember locations and work-like 
procedures; the ability to understand and remember very short 
and simple instructions; the ability to carry out very short 
and simple instructions; the ability to sustain an ordinary 
routine without special supervision; the ability to work in 
coordination with or proximity to others without being 
distracted by them; the ability to make simple work-related 
decisions; the ability to interact appropriately with the 
general public; the ability to ask simple questions or 
request assistance; the ability to get along with coworkers 
or peers without distracting them or exhibiting behavioral 
extremes; the ability to maintain socially appropriate 
behavior and to adhere to basic standards of neatness and 
cleanliness; the ability to be aware of normal hazards and 
take appropriate precautions; and the ability to set 
realistic goals or make plans independently of others.

The Board finds that Dr. Gray's report of the veteran's work-
related activity limitations does not equate to a finding of 
an inability to obtain and retain all forms of substantially 
gainful employment.

The Board finds that, in light of the foregoing findings by 
the two psychologists, the veteran's major depression/panic 
disorder could be considered 50 percent disabling, under 
38 C.F.R. § 4.130, Diagnostic Code 9434.  In that regard, the 
veteran exhibits a flattened affect, depressed mood, 
circumstantial speech, and panic attacks more than once a 
week.  However, the Board does not find that the evidence 
meets the criteria for the next highest rating of 70 percent.  
See 38 C.F.R. § 4.130, Diagnostic Code 9434.  In that regard, 
the Board finds no evidence of obsessional rituals that 
interfere with routine activities, illogical speech, near-
continuous panic or depression that affects the ability to 
function independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Rather, the veteran was deemed competent to manage 
his own funds, he appeared able to care for himself, and he 
was described as well-groomed.  Difficulty in establishing 
and maintaining effective work and social relationships is 
recognized by a 50 percent rating.  The veteran has not been 
found to have a complete inability to establish and maintain 
effective relationships, which is one of the criteria for a 
70 percent rating.  He does appear to have difficulty in 
adapting to stressful circumstances, but the overall 
disability picture presented does not more nearly approximate 
the criteria for a 70 percent rating.  In short, the Board 
finds that the veteran's major depression/panic disorder, may 
be considered disabling to a degree of 50 percent, but no 
higher.  

Even accepting that the veteran's major depression/panic 
disorder may be considered 50 percent disabling, the veteran 
does not meet the percentage requirements for entitlement to 
pension under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.17.  In 
that regard, other than evidence of a depression/panic 
disorder, which the Board has conceded may warrant a 50 
percent disability rating, the record contains no evidence 
that the veteran currently suffers from any other 
disorder(s).  The Board notes that throughout the course of 
this claim, the veteran has been scheduled for several VA 
examinations.  However, the veteran refused to appear at a 
few scheduled examinations due to the location.  
Additionally, he failed to appear at other scheduled 
examinations for no apparent reason.

Moreover, throughout this claim the veteran has maintained 
that he has been receiving Social Security disability 
benefits, due to a finding that he was unable to work because 
of his disabilities.  By letter dated in July 1998, the RO 
contacted the Social Security Administration (SSA) and 
requested any medical evidence used by the SSA in considering 
the veteran's claim for benefits.  The SSA responded by 
letter dated in August 1998, that they were unable to locate 
any records on the veteran.  In a February 1999 letter, the 
veteran indicated that he had "copies of every document that 
the SSA has ever generated concerning [his] SSI claim, 
including multiple [medical records]."  Consequently, 
pursuant to instructions in the July 1999 BVA remand, by VA 
letter dated in August 1999, the RO contacted the veteran and 
requested that he supply any documents or information 
regarding his alleged receipt of SSA benefits.  That letter 
was sent to the veteran's latest address of record, and was 
not returned as undeliverable.  However, the veteran did not 
respond to that request.  The Board finds that in light of 
the foregoing, further attempts to schedule the veteran for 
VA examinations, or to search for SSA records, would be 
futile.

In summary, the current evidence of record reveals that the 
veteran currently suffers from major depression and some 
panic attacks, which the Board finds is rated as 50 percent 
disabling, at most.  The record contains no evidence that the 
veteran currently suffers from disabilities other than a 
psychiatric disability.  Moreover, the Board finds that the 
RO made adequate efforts to schedule the veteran for a VA 
general examination and a VA examination for mental 
disorders, in order to ascertain his current disability 
status.  Additionally, the RO made adequate efforts to obtain 
the veteran's SSA documents.  However, as outlined above, the 
veteran did not cooperate in appearing for the scheduled 
examinations or by providing copies of his SSA records.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (the duty to assist 
is not a one-way street; if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may 
have information that is essential to his claim).

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15. 
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disability, as described above, is so severe 
that it would preclude an average person from sustaining 
substantially gainful employment.  Further, the veteran's 
disability does not constitute a permanent total disability 
under the applicable schedular criteria, and his total 
evaluation is not greater than 60 percent.  In conclusion, 
the veteran's disability is clearly not representative of a 
total disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.

As the veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16, the Board must determine whether the 
veteran is entitled to pension benefits based on extra-
schedular criteria, including his age, occupational history, 
and other related factors.  38 C.F.R. § 3.321(b)(2).  In this 
regard, the Board notes that the veteran is 57 years old, 
completed college plus two years of graduate school, and has 
previous work experience as an insurance adjuster, a 
supervisor of production sales, a systems monitor for a media 
security systems firm, factory labor, and clerical work.  He 
reportedly last worked as a security guard in 1985.

Upon consideration of the veteran's major depression/panic 
disorder disability, as well as his age, education, and 
occupational history, the Board is not persuaded that the 
veteran is permanently and totally disabled.  The Board 
acknowledges the veteran's significant psychiatric disability 
and his unemployed status.  However, the Board also notes 
that no mental health professional has provided an opinion to 
support the veteran's contention that his disability prevents 
him from engaging in all types of substantially gainful 
employment.  Moreover, while the veteran claims to be 
receiving Social Security disability benefits, he has failed 
to provide information to substantiate such, and in any 
event, SSA decisions, while pertinent, are not controlling on 
claims for VA benefits.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for entitlement to a permanent 
and total disability rating for pension purposes.  In other 
words, there is no such approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
which would give rise to a reasonable doubt in favor of the 
veteran.  Should the veteran's disability picture change in 
the future or should he obtain a favorable medical opinion 
regarding his alleged unemployability, he may assert another 
claim of entitlement to VA pension.  However, at present the 
evidence is not in equipoise and the record affords no basis 
to grant the veteran's claim.  


ORDER

A permanent and total disability rating for non-service 
connected disability pension benefits is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

